Case 8:19-cv-00423-WFJ-SPF Document 10 Filed 04/04/19 Page 1 of 2 PageID 463




                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                           TAMPA DIVISION


CHRISTOPHER PARIS and
OXEBRIDGE QUALITY RESOURCES
INTERNATIONAL, LLC,

      Plaintiffs,

v.                                              CASE NO. 8:19-cv-423-T-02SPF

WILLIAM LEVINSON,
LEVINSON PRODUCTIVITY SYSTEM, PC,
MARC TIMOTHY SMITH,
CAYMAN BUSINESS SYSTEMS,
GUBERMAN PMC, DARYL GUBERMAN,
and DONALD LABELLE,

      Defendants.
                                        /


                                   ORDER

      Defendant Guberman PMC is put on notice that as a corporate entity it

cannot proceed pro se but must be represented by counsel authorized to practice

before this Court. See Local Rule 2.03(e) (providing that “[a] corporation may

appear and be heard only through counsel admitted to practice in the Court

pursuant to Rule 2.01 or Rule 2.02.”). Accordingly, Defendant’s pro se Motion to

Dismiss and Motion to Seal at docket 8 is stricken as to the corporate Defendant

only. It remains pending as to Defendant Daryl Guberman. The corporate
Case 8:19-cv-00423-WFJ-SPF Document 10 Filed 04/04/19 Page 2 of 2 PageID 464




Defendant shall obtain counsel and said counsel shall file a notice of appearance

and response to the complaint within sixty (60) days, failing which the corporate

Defendant may be subject to a default upon appropriate motion.

      DONE AND ORDERED at Tampa, Florida, on April 4, 2019.



                                  s/William F. Jung
                                WILLIAM F. JUNG
                                UNITED STATES DISTRICT JUDGE


COPIES FURNISHED TO:
Counsel of Record
Defendant Guberman-PMC




                                        -2-
